Citation Nr: 0408420	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02- 05 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected residuals of hemorrhoids with keloid scarring of 
the anal opening and recurrent prolapse of the rectum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1948 to December 1952.  

This matter came before the before the Board on appeal from a 
December 2001 rating decision which denied a rating in excess 
of 30 percent for service-connected residuals of hemorrhoids 
with keloid scarring of the anal opening and recurrent 
prolapse of the rectum.  The claimant filed a timely Notice 
of Disagreement and he and his representative were provided a 
Statement of the Case in April 2002.  The claimant perfected 
his appeal by the filing of his Substantive Appeal (VA Form 
9)
in April 2002.  

The record shows that in an August 14, 2003, letter from the 
claimant's representative to the Board, he enclosed a letter 
from the claimant asserting that he claimed service 
connection for anxiety, while his representative specified 
that such claim was for direct and secondary service 
connection for anxiety.  The Board notes that the RO has 
initial jurisdiction of such claims, and that such are not 
properly addressed to the Board.  The Board further notes 
that the claimant offered testimony at his August 2003 
Central Office hearing to the effect that his several 
syncopal episodes were related to his service-connected 
rectal disorder.  In addition, the claimant has offered 
written statements and sworn testimony to the effect that he 
is unemployable due to his service-connected residuals of 
hemorrhoids with keloid scarring of the anal opening and 
recurrent prolapse of the rectum.  Each of these issues is 
referred to the RO for appropriate development and 
adjudication.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by RO letter of 
March 27, 2001, which informed them of VA's duty to notify 
them of the information and evidence necessary to 
substantiate the claim and to assist them in obtaining all 
such evidence.  That letter also informed the claimant and 
his representative which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).  

On September 22, 2003, one of the regulations promulgated by 
VA to implement VCAA was invalidated.  Specifically, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held invalid the provisions of 38 C.F.R. § 
3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  Upon receipt of the veteran's claim on March 2001, 
the claimant was notified by RO letter of March 27, 2001; 
that his claim had been received; and what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain.  

Further, the president has signed into law the Veterans 
Benefits Act of 2003.  
Of particular note is Title VII, Section 701, which, among 
other things, addresses the situation resulting from the 
Federal Circuit's PVA decision and permits VA to adjudicate a 
claim within a year of receipt.  The provision is retroactive 
to the date of the VCAA, November 9, 2000.  The record shows 
that the RO has continued to solicit and accept extensive 
medical evidence pertaining to the issue on appeal since 
receipt of the veteran's claim for increase in March 2001, 
and there is no evidence in the current record suggesting 
that the claimant has been prejudiced by this action.  

The claimant and his representative were also provided a 
Statement of the Case on December 5, 2002, which informed 
them of the issue on appeal, the evidence considered, the 
adjudicative actions taken, the pertinent law and regulations 
pertaining to increased rating issues generally and digestive 
subsystem and rectal prolapse specifically, the decision 
reached, and the reasons and bases for that decision.  That 
Statement of the Case also notified the claimant and his 
representative of VA's duty to assist them by obtaining all 
evidence in the custody of military authorities or maintained 
by any other federal, State or local government agency, as 
well as any medical, employment, or other non-government 
records which are pertinent or specific to that claim; and 
which the claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that Supplemental Statement of the Case informed the 
claimant and his representative that should efforts to obtain 
records identified by the claimant prove unsuccessful for any 
reason which the claimant could remedy, the VA would notify 
the claimant and advise him that the ultimate responsibility 
for furnishing such evidence lay with the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the claimant's complete service 
medical, personnel, and administrative records, as well as 
all private or VA medical evidence identified by the 
claimant.  The record reflects the claimant's statement that 
he has no outstanding private medical treatment records and 
that all of his medical treatment has been provide at the 
VAMC, Dayton, Ohio.  The claimant has been afforded a VA 
rectum and anus examination in June 2001, and all medical 
records pertaining to treatment of the claimant have been 
obtained from that facility.  The claimant and his spouse 
have been afforded an opportunity to offer testimony in 
support of his claim at a personal hearing held before a 
Decision Review Officer (DRO) in June 2002.  The claimant and 
his spouse appeared and offered testimony in support of his 
claim at an August 2003 hearing held in Washington, DC before 
the undersigned Veterans Law Judge of the Board of Veterans' 
Appeals.   

Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant and 
his representative were fully notified and aware of the type 
of evidence required to substantiate the claim.  In view of 
the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating this appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The claimant's service-connected residuals of hemorrhoids 
with keloid scarring of the anal opening and recurrent 
prolapse of the rectum are not currently manifested by severe 
or complete loss of sphincter control, by extensive leakage 
and fairly frequent involuntary bowel movements, or by 
severe, complete, and persistent prolapse of the rectum.

3.  The claimant's service connected residuals of hemorrhoids 
with keloid scarring of the anal opening and recurrent 
prolapse of the rectum do not present such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render inapplicable the regular 
schedular standards.  


CONCLUSION OF LAW

A criteria for a rating in excess of 30 for service connected 
residuals of hemorrhoids with keloid scarring of the anal 
opening and recurrent prolapse of the rectum are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2000);  38 C.F.R. 
§§ 3.102, 3.321(b)(2), Part 4, §§ 4.114, Diagnostic Codes 
7332, 7334 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted, the veteran served on active duty in the United 
States Army from October 1948 to December 1952.  

The claimant's service entrance examination, conducted in 
October 1948, showed no pertinent abnormalities, he had no 
hemorrhoids or abdominal viscera, and laboratory tests and 
urinalysis were negative.  His service medical records show 
that in June 1951, while serving in I Company, 3rd Infantry, 
505th Airborne Regiment, the claimant was seen for complaints 
of protruding, thrombosed, and prolapsed hemorrhoids with 
bleeding for the past six months, and he underwent a 
hemorrhoidectomy with excision of the anal fissure.  A 
pathology report showed that the specimen obtained consisted 
of anorectal tissue with several distended and partially 
thrombosed vascular spaces, diagnosed as varices of inferior 
hemmorrhoidal veins with thromboses and anal mucosal 
ulceration.  

A rating decision of September 1953 granted service 
connection for postoperative residuals of hemorrhoidectomy 
with excision of anal fissure, both asymptomatic, rated as 
noncompensably disabling

In October 1953, the claimant was admitted to the VAMC, 
Dayton, with complaints of having a foul-smelling discharge 
the perianal region, and examination disclosed a small ostium 
approximately 5 cms. from the anus with evidence of pus 
draining.  He underwent a first-stage fistulectomy with 
hemorrhoidectomy, without complications.  He was released to 
go on a leave of absence and to return in November 1953 for a 
second stage fistulectomy.  The diagnosis was fistula in ano.  
In February 1954, the claimant was readmitted to the VAMC, 
Dayton, with a recurrent fistula in ano, and underwent 
excision of a large horseshoe type of fistula with one 
external opening.  The diagnosis was recurrent fistula in 
ano.  He was readmitted in March 1954 with diagnoses of 
recurrent fistula in an; right peroneal cellulitis, secondary 
to diagnosis #1, and right perianal abscess, secondary to 
diagnosis #1.

A hospital discharge summary from the VAMC, Dayton, dated in 
March 1961, shows that the claimant was admitted with a long 
history of anorectal problems consisting of hemorrhoids, 
fistulae, and perianal abscesses, with current complaints of 
bleeding after bowel movements of several months duration.  
Examination revealed a large scar with keloid formation 
involving the left buttock from a previous incision and 
drainage of a perianal abscess leading into the anal verge 
with somewhat constricts the latter, as well as a small 
hemorrhoid at the anterior portion of the nasal verge on 
straining, with some excoriation at the perianal junction.  A 
rating decision of May 1961 granted a 10 percent evaluation 
for keloid scarring of the anal opening, with postoperative 
residuals of multiple rectal surgery procedures, evaluated as 
10 percent disabling.  

VA outpatient treatment records from the VAMC, Dayton, dated 
from November 1989 to June 1990, show that the claimant was 
seen in November 1989 for complaints of rectal bleeding; that 
he underwent a flexible sigmoidoscopy which revealed normal 
mucosa with no fissures, fistulas, or hemorrhoids, but some 
internal hemorrhoids.  In April 1990 , his esophagitis had 
resolved, and in June he complained of a long history of 
rectal pain on defecation.  The diagnosis was internal 
hemorrhoids with recurrent swelling and bleeding; and rectal 
prolapse, and he was treated with hemorroidal suppositories.  

A rating decision of November 1990 granted an increased 
rating of 20 percent for service-connected hemorrhoids with 
keloid scarring of the anal opening, and recurrent prolapse 
with postoperative residuals of multiple rectal surgery 
procedures.  The claimant appealed, seeking a 30 percent 
evaluation for that condition.  He was issued a Statement of 
the Case in January 1991, and submitted a Substantive Appeal 
in February 1991.  In that document, the claimant 
acknowledged that he does not have involuntary bowel 
movements, but has involuntary loss of blood and pus every 
two or three months; that he does have the ability to control 
his stool, but not the leakage of blood and pus and has to 
wear a pad occasionally, he believed that he was entitled to 
a higher rating.  He requested a personal hearing at the RO.  

A report of VA examination in March 1991 disclosed multiple 
scarring of the right gluteal region close to the perianal 
region, and the claimant reported 6 or 7 operations for 
fistula in ano or perianal abscess.  He further asserted that 
he had anal incontinence because of sphincter damage, and was 
described as having a second degree rectal problem.  The 
diagnosis was moderate scarring of the right gluteus and 
perianal area, with minor incontinence of feces because of 
sphincter damage; and prolapse of rectum, partial, second 
degree.  

At a personal hearing held at the RO in April 1991, the 
claimant testified as to the pain and impairment resulting 
from his service-connected rectal problem; the medications 
necessary to cope with those problems; and the difficulty he 
experiences in having a bowel movement.  He testified that he 
received treatment for his bowel condition only from the VA.  
A transcript of the testimony is of record.  

A Hearing Officer's Decision, dated in May 1991, granted an 
increased rating of 30 percent for the claimant's service-
connected prolapse of rectum, impairment of sphincter, and 
fistula.  That decision was implemented by rating decision of 
May 1991.  The claimant was notified of that action and 
informed that no further action would be taken on his 
substantive appeal as it was considered withdrawn.  

A hospital summary from the VAMC, Dayton, shows that the 
claimant was admitted in July 1997, for chest pain of 
noncardiac origin.  There was no complaint of heartburn, 
dizziness, or bowel or urinary problems.  A rating decision 
of October 1997 confirmed and continued the 30 percent rating 
for the claimant's service-connected prolapse of rectum, 
impairment of sphincter, and fistula.  

In October 1997, the claimant requested a rating in excess of 
30 percent for his service-connected prolapse of rectum, 
impairment of sphincter, and fistula.  He asserted that he 
experiences pain and suffering while having bowel movements; 
that at times he has passed out; and that he has been advised 
that he cannot have any more surgeries because of the 
lesions.  He submitted a photograph in support of his claim.  

A report of VA examination in December 1997 cited that 
veteran's complaints of multiple surgeries, and his assertion 
that he receives 30 percent disability for impairment of 
sphincter control.  He denied any leakage of fecal material, 
but stated that he occasionally will have some leakage from a 
swollen area which resembles purulent discharge rather than 
fecal material.  He denied any fecal leakage or the 
requirement for a pad, and there was no bleeding or 
thrombosis of hemorrhoids by history and his current 
treatment is to use a stool softener.  Examination disclosed 
no evidence of colostomy, no evidence of fecal leakage, and 
rectal examination was totally unremarkable.  His rectal tome 
appears appropriate and there was no evidence of fistula, 
fissure, or external hemorrhoids.  The examiner noted the 
presence of several obvious scars indicating past surgery and 
what appeared to be a fluctuant mass located on the right 
buttocks near the cleavage, with no evidence of inflammation 
or active drainage, although the claimant indicated that such 
will occasionally drain or change in size.  There was no 
evidence of bleeding.  The diagnosis was apparent recurring 
pilonidal cyst.  

A rating decision of January 1998 confirmed and continued the 
30 percent rating for service-connected hemorrhoids with 
keloid scarring of the anal opening, and recurrent prolapse 
with postoperative residuals of multiple rectal surgery 
procedures.  The claimant and his representative were 
notified of that decision and of his right to appeal by RO 
letter of January 16, 1998, but failed to initiate an appeal 
of that decision

On March 27, 2001, the claimant submitted a Statement in 
Support of Claim (VA Form 21-4138) in which he stated that he 
had undergone a surgical procedure at the VAMC, Dayton, on 
March 12, 2001; that he had experienced a lot of pain and 
discomfort due to his rectal problems; that he had been 
having blackouts and sweats ever since; that he had passed 
out having bowel movements; that he felt that those problems 
are a direct result of his service-connected conditions; and 
that he was entitled to an increase in his disability rating 
and a clothing allowance.  

In a letter from the claimant and his spouse, received in 
March 2001, they asserted that he underwent surgery at the 
VAMC, Dayton, on March 12, 2001, for his rectal condition; 
that he had experienced some heavy bleeding and lot of pain 
from his rectal area; that for a year he has been breaking 
out in sweats and has passed out having bowel movements; and 
that he has a lot of cramping and bleeding both before and 
after bowel movements that make him weak and tired.  The 
claimant and his spouse enumerated his current medications, 
and indicated that he had been put on one such medication for 
stress.  

By RO letter of March 17, 2001, the claimant was notified of 
the evidence needed to support his reopened claim for an 
increased rating, as well as the evidence he should submit 
and the evidence that would be obtained by the VA.

VA outpatient treatment records from the VAMC, Dayton, dated 
in March 2001 show that the claimant was seen for his 
gastrointestinal condition, for his Graves Disease, and for 
eye complaints.  He was noted to have recurrent perianal 
abscesses, including one which was currently draining.  On 
examination, the purported abscess was found to be a lipoma.  
The claimant was noted to have a large amount of scarring, 
but currently had no fever and no rectal bleeding.  The 
assessment was perirectal abscesses, longstanding from past 
trauma, and the attending physician stated that, in his 
opinion, the chances of healing it were very small, and that 
there no current need for active drainage.   

In April 2001, the claimant submitted an Application for an 
Annual Clothing Allowance (VA Form 21-8678), alleging that 
body fluid drainage from the rectum required constant 
replacement of his clothing.  

A report of VA rectum and anus examination, conducted in June 
2001, indicated that the claimant was alert, oriented and 
cooperative; that the examiner reviewed the claimant's 
partial VA file; that the claimant had a history of multiple 
rectal surgeries and a history of urinary tract infections, a 
history of syncope with possible seizure, with a negative EEG 
in 1998 and after a fall in 2000; that he has a history of 
Graves disease with subsequent hyperthyroidism; a history of 
hypertension, gastroesophageal reflux disease, chronic low 
back pain, polyrheumatica, and anemia of chronic disease; and 
a history of cigarette smoking for many years, stopping for 
the past 20 years.  It was noted that a bone scan in November 
2000 was normal for the radius and ulna, but positive for the 
lumbar spine and femur; that pulmonary function tests in May 
2000 showed a mild obstructive defect with reversible small 
airway disease, mild hyperinflation and severe gas trapping 
and a  diminished DLCO; that he had a normal colonoscopy to 
the cecum in 1998; and that he had normal renal and liver 
profile, and normal urinalysis.  

The VA examiner noted that claimant's assertion that his 
bowel problem began in a parachute jumping incident at Fort 
Bragg in 1949; that he has no difficulty with urination or 
sexual function; that he denied erectile dysfunction; that he 
has no air or fecal odor noted with his urine and his urine 
was not discolored; that he had never had a colonoscopy; and 
that he underwent a hemorrhoidectomy and appendectomy while 
in the military.  He denied any history of a colostomy, but 
stated that he was treated with an antibiotic for a UTI, and 
that his urination returned to normal following that care.  
Examination revealed that the claimant walked with a normal 
gait; that he wore rolled up tissue in his anal area which 
showed evidence of a yellowish, brownish type drainage; that 
no fissures or hemorrhoids were found; that the hemeoccult 
test was negative; that his anal opening was of normal size 
and caliber and admitted the index finger without difficulty; 
that no active drainage was identified; that he had a very 
deformed and distorted perianal area; and that he had a well-
healed scar which went from approximately 10:00 o'clock on 
the left buttock to approximately 6:00 o'clock on the right 
buttock, which encompasses approximately two-thirds of the 
circumference of the buttock area.  While well-healed along 
its course, some evidence of depression with some thickening 
at the scar was seen  over approximately one-third of its 
length.  

Examination further revealed altered sensation abutting the 
scar surface, as well as a well-healed limb of the scar 
approximately 5 cm. in length, which goes to the superior 
aspect of the anus proximally to the sacral area.  Along the 
right buttock, from approximately 2:00 o'clock position, 
there was a linear scar measuring approximately 4 cms. in 
length which then intersects with an arcurate scar of 
approximately cms. which serves to isolate a large mass of 
soft tissue, and the scar is somewhat depressed along its 
lateral aspect, but without fixation to underlying muscle 
mass.  Just lateral and superior to arcurate scar is a small 
keloid protrusion of approximately 1.0 x1.0 cm, and the 
actual entire protrusion of the soft tissue seems to actually 
protrude approximately 3 to 4 cms., but can only be 
estimated.  The examiner further stated that there was 
tenderness to the protruded area, although no blood was 
identified and no drainage was seen  from the scars of the 
protrusion, and there was no clinical evidence of prolapse on 
the current examination.  

A June 2001 CT scan of the abdomen showed that the claimant's 
liver, spleen, pancreas, adrenal glands and right kidney were 
normal, and that except for sigmoid diverticula, the bowel 
mesentery was normal.  While the rectum appeared normal on 
imaging, lack of contrast was noted to limit a complete 
evaluation.  Minimal stranding was seen in the right 
ischiorectal fat was seen and thought to possibly represent a 
scar from the claimant's reported prior rectal surgeries.  No 
definite fistula was evidence, and the subcutaneous fat was 
clean and devoid of fistulous tract.  The impression was no 
evidence of perietal fistula; mild stranding in the right 
ischiorectal fossa from prior surgical procedures is favored; 
and mild sigmoid diverticulosis with no evidence of 
diverticulitis.  

A rating decision of December 2001denied a rating in excess 
of 30 percent for the claimant's service-connected 
hemorrhoids with keloid scarring of the anal opening and 
recurrent prolapse, post multiple surgeries.  The claimant 
and his representative were notified of that decision and of 
his right to appeal by RO letter, and he filed a timely 
Notice of Disagreement.  In that NOD, the claimant stated 
that the rating decision should have addressed the history of 
the disability at issue, and asserted that he has extensive 
leakage and fairly frequent involuntary bowel movements which 
warrant a 60 percent rating under Diagnostic Code 7332..

A personal hearing was held at the RO in June 2002 before a 
Decision Review Officer.  The claimant, his representative, 
and the DRO agreed that the only matter on appeal was the 
evaluation of his service-connected hemorrhoids with keloid 
scarring of the anal opening and recurrent prolapse, post 
multiple surgeries, and that the claimant contended that such 
situation has worsened such as to warrant a higher rating 
evaluation.  The claimant testified that he saw a doctor for 
this problem about two months previously, who told him that 
there was no current drainage, and gave him suppositories and 
sitz baths, and a piece of equipment to sit on to avoid 
messing up the bed.  He testified that he was told that the 
only other course was to undergo a colostomy, which he was 
reluctant to do.  The claimant further complained of blood in 
his stool, and related that he dreaded having a bowel 
movement because bowel movements give him a lot of trouble 
and a whole lot of pain, which causes him to "fall out", an 
assertion confirmed by his spouse.  He related that he had 
pain both before and after a bowel movement; that he has 
difficulty walking; that he easily gets upset and irritable; 
and that he takes medication for anxiety and depression.  The 
claimant further stated that his records at the VA pharmacy 
were available.  A transcript of the testimony is of record.  

The claimant and his representative were provided a DRO 
election letter in January 2002, and he elected to have his 
appeal reviewed by a DRO.  

A lay statement from the claimant's spouse, dated in March 
2002, described her experiences, observations, and 
conclusions based upon living with the claimant.

A Statement of the Case was provided the claimant and his 
representative in April 2002.  In a Statement in Support of 
Claim (VA Form 21-4138), received in April 2002, the claimant 
indicated dissatisfaction with the DRO's Review, and 
requested review by the Board.  He alleged that all of his 
treatment for his rectal problems had been at the VAMC, 
Dayton.  

A VA hospital summary from the VAMC, Dayton, dated in October 
2000, show that the claimant was admitted after an episode of 
loss of consciousness and dysuria.  The claimant was noted to 
have similar episodes in the past.  The diagnosis at 
discharge were syncopal episode of unknown etiology, cardiac 
and neurologic work-ups negative, and the claimant was 
discharged.  A prostate biopsy in May 2001 was negative, 
while a work-up for cardiac purposes disclosed no ischemic 
EKG changes.

A list of the claimant's medications from the VA pharmacy 
included Ibuprofen, Dibucaine Ointment; Aspirin, Terazosin, 
Dextromethorphan, Acetominophen, Cimetidine, Levothyroxine, 
Acri-Lube, Hemorrhoidal Suppositories, Lisinopril, Lidocaine, 
Levoflaxin, Methrotrexate, ferrous sulfate, fexofendine, and 
Sertaline.

A VA hospital summary from the VAMC, Dayton, dated in October 
2000, show that the claimant was admitted after an episode of 
loss of consciousness and dysuria.  The claimant was noted to 
have similar episodes in the past.  The diagnosis at 
discharge were syncopal episode of unknown etiology, cardiac 
and neurologic work-ups negative, and the claimant was 
discharged.  In March 2001, the claimant was noted to have a 
large amount of rectal scarring, with no current evidence of 
abscess.  He was noted to have no fever and no rectal 
bleeding.  A prostate biopsy in May 2001 was negative, while 
a work-up for cardiac purposes disclosed no ischemic EKG 
changes.  A prostate biopsy in May 2001 was negative, while a 
work-up for cardiac purposes disclosed no ischemic EKG 
changes.
In August and in September 2001, the claimant denied 
headaches or bleeding, but complained of sinus drainage and 
feeling tired.  In January 2002, the claimant was admitted 
for work-up of syncope after stating that he had a brief 
episode of sudden loss of counsciousness.  While 
hospitalized, he asserted that had experienced a brief 
episode of loss of counsciousness.  During that 
hospitalization, no motor, sensory or reflex deficits were 
found.  

Another VA hospital summary from the VAMC, Dayton, dated in 
February 2002, shows that the claimant was admitted after an 
episode of loss of consciousness and dysuria.  The claimant 
was noted to have similar episodes in the past.  No motor, 
sensory or reflex deficits were identified, a CT scan of the 
head was normal, and an EKG was thought to revealed bilateral 
sensory/motor polyneuropathy, but was nonspecific.  The 
diagnosis at discharge were syncopal episode of unknown 
etiology, cardiac and neurologic work-ups negative, and the 
claimant was discharged.  VA outpatient treatment records 
from the VAMC, Dayton, dated in July 2002, show that the 
claimant was seen for a GI work-up, and rectal examination 
disclosed tenderness on palpation, with no evidence of blood 
or pus drainage and no ulcer or fissure.  On examination in 
July 2002, the claimant's history was noted in detail, while 
examination disclosed evidence of scarring and repeated 
surgeries in the rectal area, with evidence of old abscess, 
and a normal rectal tone.  There was no evidence of fistula 
on examination, and he was currently being treated with 
Levofloxacin and sitz baths with good effect.  

A Supplemental Statement of the Case was provided the 
claimant and his representative in November 2002.  In a 
Statement in Support of Claim (VA Form 21-4138), received in 
April 2002, the claimant indicated dissatisfaction with the 
DRO's Review, and requested review by the Board.  He alleged 
that all of his treatment for his rectal problems had been at 
the VAMC, Dayton.  

In December 2002, the claimant submitted duplicate copies of 
VA outpatient treatment records from the VAMC, Dayton, with 
annotations.

In August 2003, a hearing was held in Washington, DC, before 
the undersigned Veterans Law Judge of the Board of Veterans' 
Appeals.  The claimant reiterated his previous assertions 
about the severity of his rectal condition; that following a 
bowel movement, he has to manually replace his prolapsed 
rectum; and that testified that the only treatment now 
available was a permanent colostomy.  He called attention to 
his anxiety and his several syncopal episodes which he 
associated with the pain of bowel movements. 


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2000);  38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2003).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, as in the 
instant appeal, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In  Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was 
held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, the evaluation of the same disability 
under various diagnoses is to be avoided. See 38 C.F.R. § 
4.14;  Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In addressing disabilities of the digestive system, VA's 
Schedule for Ratings provides that ratings under diagnostic 
codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. Part 
4, § 4.114, Diagnostic Codes 7200 to 7354 (2003).

Impairment of sphincter control of the rectum and anus is 
evaluated as 100 percent disabling where the loss is 
complete; as 60 percent disabling where there is extensive 
leakage and fairly frequent involuntary bowel movements; as 
30 percent disabling where there are occasional involuntary 
bowel movements, necessitating the wearing of a pad; as 10 
percent disabling when there is constant slight, or moderate 
leakage; and a no compensable when such is healed or slight, 
without leakage.  38 C.F.R. Part 4, 7332 (2003). 

Prolapse of the rectum will be rated a 50 percent when severe 
(or complete), and persistent; as 30 percent when moderate, 
persistent and frequently occurring; and as 10 percent when 
mild with constant slight or occasional leakage.  38 C.F.R. 
Part 4, § 7334 (2003). 

The Board has carefully reviewed the evidence in this case, 
with consideration of the criteria provided for the 
evaluation of digestive system impairment.  That record shows 
that the veteran took issue with the rating decision of 
November 1990, and was issued a Statement of the Case in 
January 1991, and submitted a Substantive Appeal in February 
1991.  In that Substantive Appeal, the claimant acknowledged 
that he does not have involuntary bowel movements and that he 
does have the ability to control his stool, but not the 
leakage of blood and pus and has to wear a pad occasionally.  
Such symptoms do not warrant a rating in excess of 30 
percent.

Further, a March 1991 VA examination cited the claimant's 
assertion that he had anal incontinence because of sphincter 
damage, and was described as having a second degree rectal 
problem.  The diagnosis was moderate scarring of the right 
gluteus and perianal area, with minor incontinence of feces 
because of sphincter damage; and prolapse of rectum, partial, 
second degree.  Similarly, a report of VA examination in 
December 1997 shows that the claimant denied any leakage of 
fecal material, but stated that he occasionally will have 
some leakage from a swollen area which resembles purulent 
discharge rather than fecal material, and he denied any fecal 
leakage or the requirement for a pad, and indicated that 
there was no bleeding or thrombosis of hemorrhoids.  
Examination disclosed no evidence of colostomy, no evidence 
of fecal leakage, and rectal examination was totally 
unremarkable.  His rectal tone appeared appropriate and there 
was no evidence of fistula, fissure, or external hemorrhoids.  
The examiner noted no evidence of inflammation or active 
drainage, although the claimant indicated that such would 
occasionally drain or change in size.  There was no evidence 
of bleeding.  Such symptoms do not consist with extensive 
leakage and fairly frequent involuntary bowel movements such 
as to warrant a rating in excess of 30 percent.

To the same point, a report of VA rectum and anus examination 
in June 2001 noted that claimant's assertion that he has no 
difficulty with urination or sexual function; that he denied 
erectile dysfunction; that he has no air or fecal odor noted 
with his urine and his urine was not discolored.  Examination 
revealed that the claimant walked with a normal gait; that he 
wore rolled up tissue in his anal area which showed evidence 
of a yellowish, brownish type drainage; that no fissures or 
hemorrhoids were found; that the hemeoccult test was 
negative; that his anal opening was of normal size and 
caliber and admitted the index finger without difficulty; 
that no active drainage was identified; and that he had a 
very deformed and distorted perianal area.  Such symptoms do 
not evidence extensive leakage and fairly frequent 
involuntary bowel movements such as to warrant a rating in 
excess of 30 percent.

Examination further revealed altered sensation abutting the 
scar surface, as well as a well-healed limb of the scar 
approximately 5 cm. in length, which goes to the superior 
aspect of the anus proximally to the sacral area.  Along the 
right buttock, from approximately 2:00 o'clock position, 
there was a linear scar measuring approximately 4 cms. in 
length which then intersects with an arcurate scar of 
approximately cms. which serves to isolate a large mass of 
soft tissue, and the scar is somewhat depressed along its 
lateral aspect, but without fixation to underlying 

muscle mass.  Just lateral and superior to the arcurate scar 
was a small keloid protrusion of approximately 1.0 x 1.0 cm, 
and the actual entire protrusion of the soft tissue seems to 
actually protrude approximately 3 to 4 cms., but could only 
be estimated.  The examiner further stated that no blood was 
identified and no drainage was seen from the scars of the 
protrusion, and there was no clinical evidence of prolapse on 
the current examination.  Such symptoms do approximate severe 
(or complete) rectal prolapse, and do not warrant a rating in 
excess of 30 percent.  

A June 2001 CT scan of the abdomen showed that the claimant's 
liver, spleen, pancreas, adrenal glands and right kidney were 
normal, and that except for sigmoid diverticula, the bowel 
mesentery was normal.  While the rectum appeared normal on 
imaging, lack of contrast was noted to limit a complete 
evaluation.  Minimal stranding was seen in the right 
ischiorectal fat was seen and thought to possibly represent a 
scar from the claimant's reported prior rectal surgeries.  No 
definite fistula was evidence, and the subcutaneous fat was 
clean and devoid of fistulous tract.  The impression was no 
evidence of perietal fistula; mild stranding in the right 
ischiorectal fossa from prior surgical procedures is favored; 
and mild sigmoid diverticulosis with no evidence of 
diverticulitis.  Again, such clinical and radiographic 
findings do not approximate severe (or complete) rectal 
prolapse, and do not warrant a rating in excess of 30 
percent.  

At his personal hearing was held at the RO in June 2002, the 
claimant testified that he saw a doctor for this problem 
about two months previously, who told him that there was no 
current drainage, and gave him suppositories and sitz baths, 
and a piece of equipment to sit on to avoid messing up the 
bed.  VA outpatient records show that in March 2001, the 
claimant was noted to have no current evidence of abscess, no 
fever and no rectal bleeding.  In August and in September 
2001, the claimant denied headaches or bleeding.  

VA outpatient treatment records from the VAMC, Dayton, dated 
in July 2002, show that the claimant was seen for a GI work-
up, and rectal examination disclosed tenderness on palpation, 
with no evidence of blood or pus drainage and no ulcer or 
fissure.  On examination in July 2002, the claimant's history 
was noted in detail, 

while examination disclosed evidence of scarring and repeated 
surgeries in the rectal area, with evidence of old abscesses, 
and a normal rectal tone, and no evidence of fistula on 
examination. 

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of 30 percent 
for the claimant's service-connected residuals of hemorrhoids 
with keloid scarring of the anal opening and recurrent 
prolapse of the rectum is not warranted.  Accordingly, that 
appeal must be denied.

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2003) are potentially applicable.  
There record includes no competent medical evidence showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  Neither is there evidence 
of circumstances which the appropriate officials might find 
so "exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Further, the Board notes that the claimant's assertion that 
he is unable to obtain employment due to service-connected 
disability, as provided by 38 C.F.R. Part 4, § 4.16(b), has 
not been established, nor has he shown that vocational 
rehabilitation is infeasible.  Neither he nor his 
representative have submitted an Applicationfor an Increased 
Disability Rating based upon Unemployability (VA Form 21-
4138).  Accordingly, the Board will not address the issue of 
benefit entitlement under the provisions of  38 C.F.R. Part 
4, § 4.16(b) (2003).  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

A rating in excess of 30 percent for the claimant's service-
connected residuals of hemorrhoids with keloid scarring of 
the anal opening and recurrent prolapse of the rectum is 
denied.   



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



